DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  " is repeated twice in the last wherein clause.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9-11, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481). Kurata teaches a melt tank for the production of a glass melt from at least one solid starting material, the melt tank comprising an inlet opening for a supply of at least one solid starting material (near 23), an outlet opening (near 37) for an outflow of a molten glass, the melt tank being configured in such a way that the glass melt flows in a direction of flow from the inlet opening to the outlet opening during the melt process (col. 10 line 65, col. 12 lines 7-10, 50-54, figures 1, 3). Kurata further teaches the melt tank comprises a floor that forms the bottom of the melt tank, at least . 
Furthermore, Kurata teaches the melt tank is configured to employ a first heat energy portion supplied by electrodes (21, 22, 23) extending into the glass melt and a second heat energy portion supplied by combustion of fossil fuel in a burner (19) situated in the side wall above the glass melt for the melting of the starting material of the glass melt (figures 1, 3 col. 10 lines 50-68). Kurata teaches only these two heat energies; thus, the total heat energy is made up of the first heat energy portion and the second heat energy portion. However, Kurata doesn’t specify the portion of the total heat energy made up by the first heat energy portion. Like Kurata, Sheinkop also teaches a melt tank for the producing of a glass melt from a solid starting material, the melt tank comprising an inlet opening for the supply of the starting material, an outlet for the outflow of molten glass, a floor, at least two side walls, and a roof (col. 3 lines 10-
Kurata teaches employing electrodes (col. 10 lines 59-60), but does not suggest a row of electrodes running transverse the direction of flow and situated on the 
Regarding claim 3, Kurata teaches the height of threshold is two-thirds of the depth of the melting area (col. 11 lines 39-40) and the melting area has a depth of 550mm-900mm (col. 11 lines 17-20). This provides for height in the range of 366mm-
Regarding claims 4 and 17, Kurata teaches a preferred first depth in the melting segment is in the range of 450-1000mm (col. 7 lines 24-26) and the second depth in the refining segment is in the range of 700-1100 mm (col. 7 lines 48-49), which overlaps with claimed range of 700-2800mm. Kurata also recognizes that conventional melting tanks are deeper, 1200mm-1500mm (col. 7 lines 26-28), which overlaps with 1400mm-2000mm (claim 17). Although Kurata teaches a preferred range for the melting segment to conserve heat loss, it would have been obvious to one of ordinary skill in the art at time of the invention to have recognized other melt tanks, such as one having a melting depth of 1200mm-1500mm, are conventional and would also benefit from the addition of features such as a threshold and deeper refining areas to ensure proper recirculation of the glass melt in the melting areas, as taught by Kurata (col. 8 lines 1-10).
Regarding claim 5, it would appear the electrodes on the threshold are rod electrodes (figures 14, 6-7 of Sorg). 
Regarding claims 7 and 18, Sorg teaches using a multiplicity of burners (11/11a) situated in a side wall running in the direction of flow, over the melting area 10 as well as above the threshold, immediately upstream of the refining area 19 (figure 1). Also seen in figure 1, there are no burners above refining area 19. Sorg teaches the burner provides hot waste gases for the melting of raw material (col. 5 lines 45-49).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for burners exclusively in the melting segment because it is this segment that the raw material forms a blanket over the molten glass, which would 
Regarding claims 9, 11 and 19, Kurata (20/21 figures 1-4) and Sorg (14 figure 1) teach electrodes extending into the glass melt, wherein the electrodes are placed along the wall in the direction of flow, but doesn’t specify electrodes placed on the floor of the melting segment. Sheinkop teaches an alternative embodiment wherein electrodes are situated in the melting segment in the floor of the melt tank, forming rows of electrodes including a multiplicity of electrodes, running in the direction of flow as well as transverse to the direction of flow (figures 1-3, col. 3 lines 46-48). As can be seen in figures 2 and 3, the electrodes can span the width of the floor when supplied through the floor (as opposed to the wall of the melt tank).  Sheinkop teaches this arrangement of electrodes allows for establishment of a plurality of thermal zones within the furnace (col. 3 lines 59-63), which helps reduce the hazard of hot or cold spots in the molten glass (col. 2 lines 30-34). Accordingly, it would have been obvious to one ordinary skill in the art at the time of the invention to have provided for rows of electrodes situated in the melting segment of the floor of the melt tank before the threshold as a known alternative to electrodes extending from walls, as it allows for placement of a multiplicity of electrodes on the floor of the melt tank to help reduce hot or cold spots in the molten glass. In further regards to claim 11, the electrodes placed in the melting segment are considered placed before the threshold in the direction of flow.
Regarding claim 10, Sorg further teaches radiation walls (7, 8) extending from the roof of the melt tank in the melting segment and the transition area (figure 1, col. 5 lines 25-30). Such radiation screens help direct the hot gases from the burners to the .
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Knavish et al. (4,798,616). Sorg teaches using electrodes on a threshold that lies between two areas of a melt tank to provide an upward current to the glass melt (col. 5 lines 61-63, col. 6 lines 23-29). Knavish also teaches employing electrodes on a threshold that is situated between two areas of a molten glass tank, wherein the electrodes provide and upward current to the molten glass (figure 4, col. 4 lines 33-41 col. 6 lines 27-33), similarly to Sorg.  Like Sorg, Knavish teaches this provides for a return current to the charging end to ensure enough residence time for the glass melt (col. 6 lines 41-51). Knavish further teaches the electrodes are arranged a two rows of electrodes running transverse the direction of flow and situated on a threshold, wherein the second row is located at a distance after the first row of electrodes in the direction of flow (figure 4, col. 4 lines 39-41). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention that more than one row of electrodes can be employed on a threshold to achieve the same effect of an upward current and return flow of the glass melt, to ensure the complete melting of the glass materials.
In further regards to claim 16, Knavish teaches different arrangement of the electrodes on the threshold can be employed to heat the molten glass to the desired peak temperature for refining and for achieving the desired circulation patterns (col. 4 .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Pieper et al. (6,085,551). Kurata and Sorg don’t specify a length of the threshold. Pieper teaches a similar melt tank comprising a melting segment 14 and a refining segment 17. Pieper also teaches a threshold 16 running transverse to the direction of flow and being situation in the floor of the melt tank in a transition area between the melting area and the refining area (figures 1-5, col. 7 lines 22-28). Also similar to Sorg, Pieper further teaches placing a row of electrodes running transverse the direction of flow situated in the threshold (col. 7 line 67, col. 8 lines 1-2). Pieper also teaches the threshold has a length of 0.4-0.6 the length of the refining length (800-2000mm) in the direction of flow (col. 6 lines 5-6, 17-20). This provides for a length in the range of 320mm-1200mm, which overlaps with the claimed range of 700mm -3000mm. Pieper teaches this allows for successful separation of the melting segment and refining segment, so to ensure proper residence time is each segment is afforded (col. 4 lines 15-55). For this reason, it would have obvious to one of ordinary skill in the art at the time of the invention to have employed a threshold having a similar length, in the range of 320mm-1200mm in the apparatus of Kurata, Sheinkop and Sorg.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Kuhn et al. (2012/0180531).  Kurata doesn’t specify controlling a burner to account for heat loss from the tank. Kuhn teaches a melt tank comprising burners situated on a side wall of the melt tank and electrodes extending into the glass melt for the heating and melting of glass raw materials (figures 1, 3, 5, [0007], [0089], [0097]). Kuhn teaches the total heat energy supplied for melting the raw material comprises heat from the burners above and heat from the glass melt below ([0040]-[0042]). Kuhn also teaches accounting for heat loss from the melt tank walls in the heat balance ([0045]). Kuhn teaches a decrease in heat supply from below should be compensated for by heat supplied from the burners above by controlling the burners ([0067]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for the step of controlling the burner so that the heat energy produced by burners compensates for a loss of heat energy that is emitted to an outside via the melt tank, as taught by Kuhn.  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata (4,584,007) in view of Sheinkop et al. (4,741,753) and Sorg et al. (6,154,481) as applied to claim 1 above, and further in view of Lindig et al. (2012/0017643).  Sorg appears to suggest a conditioning zone (5) after refining (figure 1), but doesn’t specify a constriction region. Lindig teaches a melt tank comprising a melting segment (2), a refining segment (3) and a threshold (9) situated on the floor between the melting and refining segments ([0049], [0051], figures 1-2). Lindig further teaches a constriction region (4) after the melt tank, and a conditioning segment (5) and a cooling element . 
Response to Arguments
Applicant's arguments filed January 11, 2022 have been fully considered but they are not persuasive. Applicant argues the electrodes provided at a large depth of the melting furnace, as shown by Kurata and Sheinkop would contradict an arrangement of electrodes on the threshold, the highest raised part.  It is not clear how it would contradict each other, as no evidence or support was offered. It would appear that both can co-exists, wherein the electrodes at the large depth provided energy toward the melting of the glass materials and the electrode at the threshold provides for intentional circulation pattern of the glass melt.
Applicant further argues Sheinkop teaching of “majority of the heating” is not a disclosure of the heat energy portion.  The majority of the heating of the molten glass occurs by the Joule effect as electrical current is passed between a plurality of 
Applicant further argues Kurata teaches placing electrodes that protrude from the side walls and Sorg teaches electrodes that protrude from the floor of the melting tank. Although electrodes are arranged different, both teaches employing electrode in the melting tank for the heating and melting of the molten glass, thus serving the same function. In fact, modifying Kurata with the electrodes of Sorg would provide for an improvement for the heating of the glass melt, as the distribution of the electrodes on the floor, and hence the heating, is more evenly distributed within the glass melt. Furthermore, applicant argues Kurata teaches electrodes placed deep in the molten glass, which teaches away from the combination with Sorg. As mentioned above, it is not clear how it would contradict each other, as no evidence or support was offered. It would appear that both can co-exists, wherein the electrodes at the large depth provided energy toward the melting of the glass materials and the electrode at the threshold provides for intentional circulation pattern of the glass melt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741